                                             Case 5:20-cv-01848-BLF Document 18 Filed 11/19/20 Page 1 of 4




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        ARASAN CHIP SYSTEMS, INC.,                      Case No. 20-cv-01848-SVK
                                   6                     Plaintiff,                         ORDER FOR REASSIGNMENT TO A
                                                                                            DISTRICT JUDGE; REPORT AND
                                   7              v.                                        RECOMMENDATION TO ENTER
                                                                                            STIPULATED JUDGMENT
                                   8        STREAM TV NETWORKS, INC.,
                                                                                            Re: Dkt. No. 17
                                   9                     Defendant.

                                  10                         ORDER FOR REASSIGNMENT TO A DISTRICT JUDGE
                                  11           Plaintiff Arasan Chip Systems, Inc. (“Arasan”) has filed a request for entry of a stipulated
                                  12   judgment. Dkt. 17. Because Defendant Stream TV Networks, Inc. (“Stream TV”) has not
Northern District of California
 United States District Court




                                  13   appeared or consented to the jurisdiction of a magistrate judge in this case, the Court ORDERS
                                  14   the Clerk of Court to reassign this case to a District Judge with the following Report and
                                  15   Recommendation.
                                  16
                                                                   REPORT AND RECOMMENDATION RE
                                  17
                                                       PLAINTIFF’S REQUEST FOR ENTRY OF STIPULATED JUDGMENT
                                  18   I.      Background
                                  19           According to the declaration submitted by Arasan’s attorney, Vinod Nichani, in support of
                                  20   Arasan’s request for entry of a stipulated judgment, the parties reached a settlement agreement that
                                  21   was reduced to writing on April 29, 2020. Dkt. 16 (Nichani Decl.), ¶ 3 and Dkt. 16-1 (Ex. A – the
                                  22   “Settlement Agreement”). As part of the settlement, Stream TV entered into a Stipulation for
                                  23   Entry of Judgment. Dkt. 16, ¶ 3 and Dkt. 16-3 (Ex. C – the “Judgment”). Section 1.3 of the
                                  24   Settlement Agreement provides as follows:
                                  25
                                               Arasan shall not seek to file or enforce the Judgment against Stream TV as long as Stream
                                  26           TV timely makes all payments under the Payment Schedule to Arasan. Upon any default
                                               in the Payment Schedule by Stream TV, however, the full amount remaining plus interest
                                  27           owing from Stream TV to Arasan under the payment schedule shall be due plus attorney’s
                                               fees in the amount of $5,000 and costs of $500.00, less payments accrued. Without prior
                                  28
                                               notice to Stream TV. [sic] Arasan shall be permitted to file the stipulation for judgment for
                                             Case 5:20-cv-01848-BLF Document 18 Filed 11/19/20 Page 2 of 4




                                               the sums that remain due and owing, obtain judgment for such amounts and enforce the
                                   1           Judgment in any matter permitted by law. Notwithstanding the foregoing, nothing herein
                                   2           restricts Arasan from renewing the Judgment in accordance with applicable law at any
                                               time; the Parties acknowledge and agree that any such renewal does not constitute
                                   3           enforcement of the Judgment as contemplated herein.

                                   4   Dkt. 16-1, § 1.3.

                                   5           The parties entered into an amendment to the settlement agreement on June 8, 2020 that

                                   6   revises the payment schedule and states that “[u]pon the failure to pay the default provisions of the

                                   7   [April 29, 2020] Settlement Agreement and Release shall apply.” Dkt. 16, ¶ 3 and Dkt. 16-2 (Ex.

                                   8   B – the “Amendment”), § 1.1B. The Amendment further states that “[e]xcept as amended by this

                                   9   Amendment, the Settlement Agreement shall remain unchanged and in full force and effect.” Dkt.

                                  10   16-2, § 2. Accordingly, upon any default in the payment schedule (as modified in the

                                  11   Amendment), Arasan is entitled to file the Judgment for sums that remain due and owing and

                                  12   obtain judgment for such amounts. See Dkt. 16-1 § 1.3.
Northern District of California
 United States District Court




                                  13           Counsel for Arasan states in his declaration that the total amount due from Stream TV

                                  14   under the Settlement Agreement is $175,000. Dkt. 16 ¶ 5; see also Dkt. 16-2 § 1.1. Stream TV

                                  15   made an initial payment of $30,000. Dkt. 16 ¶ 5; see also Dkt. 16-2 § 1.1.A. Under the payment

                                  16   schedule in the Amendment, Stream TV was required to remit $10,000 to Arasan each Friday,

                                  17   beginning on June 19, 2020, until the remaining balance of $145,000 was paid. Dkt. 16-2 § 1.1.B.

                                  18   However, according to Arasan’s counsel, Stream TV made only one payment of $10,000, which

                                  19   was paid on August 13, 2020, and no further payments since then. Dkt. 16 ¶¶ 5-6.

                                  20           Accordingly, pursuant to the terms of the Settlement Agreement, Arasan seeks entry of the

                                  21   Judgment, in the amount of the balance owed under the Settlement Agreement ($135,000) plus

                                  22   $5,000 in attorney’s fees and $500 in costs, for a total of $140,500.

                                  23   II.     Legal Standard

                                  24           “[C]ourts have inherent power summarily to enforce a settlement agreement with respect to

                                  25   an action pending before it; the actual merits of the controversy become inconsequential.”

                                  26   Dacanay v. Mendoza, 573 F.2d 1075, 1078 (9th Cir. 1978). “The authority of a trial court to enter

                                  27   a judgment enforcing a settlement agreement has as its foundation the policy favoring the

                                  28   amicable adjustment of disputes and the concomitant avoidance of costly and time consuming

                                                                                         2
                                              Case 5:20-cv-01848-BLF Document 18 Filed 11/19/20 Page 3 of 4




                                   1   litigation.” Id. Pursuant to this authority, a trial court may enter a stipulated judgment entered

                                   2   into as part of a settlement agreement, pursuant to the terms of the settlement agreement. See

                                   3   Mohebbi v. Khazen, No. 3-cv-03044-BLF, 2019 WL 144865, at *7 (N.D. Cal. Jan. 9, 2019); Yelp

                                   4   Inc. v. Herzstock, No. 15-CV-00693-PSG (LHK), 2018 WL 10638325, at *5 (N.D. Cal. Mar. 6,

                                   5   2018).

                                   6            Arasan has provided evidence that Stream TV has defaulted on the payment terms set forth

                                   7   in the Amendment, as well as evidence of the proper amount of the stipulated judgment. See Dkt.

                                   8   16 ¶¶ 5-7. Stream TV has not opposed Arasan’s request for entry of the stipulated judgment. The

                                   9   Court notes that Arasan has not filed a proof of service of its motion on Stream TV. Stream TV

                                  10   has not appeared in this matter and thus presumably does not receive ECF notices of filings in this

                                  11   case. Accordingly, Stream TV may not be aware of Arasan’s motion and thus may not have had

                                  12   an opportunity to counter Arasan’s showing that Stream TV has defaulted on settlement payments
Northern District of California
 United States District Court




                                  13   and/or its showing as to the balance owed. However, the parties’ Settlement Agreement expressly

                                  14   provides that in the event of default, Arasan shall be permitted to file the stipulation for judgment

                                  15   for the sums that remain due and owing, obtain judgment for such amounts, and enforce the

                                  16   Judgment in any matter permitted by law “[w]ithout prior notice to Stream TV.” Dkt. 16-1 § 1.3.

                                  17   Moreover, Stream TV is aware of the litigation, both because it was served with the summons and

                                  18   complaint and because the Settlement Agreement expressly refers to it. See Dkt. 7; Dkt. 16-1 at 1.

                                  19            Accordingly, the undersigned RECOMMENDS entry of the stipulated judgment proposed

                                  20   by Arasan. However, to help ensure that there is no future dispute concerning the stipulated

                                  21   judgment, the Court will order Arasan to serve a copy of this Order on Stream TV, which will then

                                  22   have an opportunity to object to this report and recommendation pursuant to Civil Local Rule 72-

                                  23   3.

                                  24   III.     CONCLUSION AND DISPOSITION

                                  25            For the foregoing reasons, the Court ORDERS that this case be reassigned to a District

                                  26   Judge. The Court RECOMMENDS that the District Judge grant Arasan’s request for entry of the

                                  27   stipulated judgment. The Court ORDERS Arasan to immediately (1) serve a copy of this Order

                                  28   on Stream TV by mail to the notice address set forth in section 4.14 of the Settlement Agreement
                                                                                         3
                                           Case 5:20-cv-01848-BLF Document 18 Filed 11/19/20 Page 4 of 4




                                   1   and by email, and (2) file a proof of service on ECF.

                                   2          Any party may file objections to this Report and Recommendation within 14 days of

                                   3   service. Fed. R. Civ. P. 72(b); Civ. L.R. 72-3.

                                   4          SO ORDERED.

                                   5   Dated: November 19, 2020

                                   6

                                   7
                                                                                                SUSAN VAN KEULEN
                                   8                                                            United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
